Sentencia
San Juan, Puerto Rico, a 26 de marzo de 1974
El apelante fue acusado conjuntamente con otra persona de tentativa de Hurto Mayor consistente en haber intentado sustraer un automóvil marca Oldsmobile modelo 1961 yalo-*159rado en más de $100.00 propiedad del Sr. Luis De la Cruz Figueroa. Arts. 50 y 428 del Código Penal (33 L.P.R.A. secs. 96 y 1683).
La prueba de cargo estableció que el bien objeto del delito no fue el automóvil sino el aire acondicionado del mismo. A esos efectos el juez sentenciador dio por enmen-dada la acusación. Sin embargo, fundó su fallo condenatorio por tentativa de Hurto Mayor en el valor del automóvil y no en el valor del aire acondicionado.
Se intentó probar el valor de dicho aire acondicionado con el solo testimonio de su dueño. Tal testimonio es, a ese respecto, conjeturante. No pudo precisar si el aire acondicionado valía más de $100.00, aunque declaró que dicho valor era más o menos de $200.00. Sin embargo, considerando que el automóvil tenía un valor entre $400.00 y $500.00; que era un modelo del año 1961; que el juego de neumáticos que tenía valía por sí sólo, $200.00 y, que no se precisó la fecha en que se instaló el aire acondicionado en el automóvil, ni cual fue su costo, es difícil inferir, para considerarlo como un hecho probado, fuera de duda razonable, que el valor del aire acondicionado fuera de $100.00 ó más.
Cuando existe duda sobre el grado del delito cometido por el acusado, debe condenársele por el delito en su grado inferior. Regla 110 de Procedimiento Criminal.
En su virtud se revoca la sentencia apelada y se devuelve el caso al tribunal de instancia para que se sentencie al acusado-apelante por el delito de tentativa de Hurto Menor.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario. El Juez Asociado, Señor Rigau disintió con opi-nión, en la cual concurren los Jueces Asociados, Señores Torres Rigual y Martín.
(Fdo.) José L. Carrasquillo Secretario